Citation Nr: 1728074	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  10-29 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher initial rating for diabetes mellitus, type II rated as 20 percent disabling prior to March 11, 2015 and 40 percent thereafter.

2.  Entitlement to service connection for hypertension as secondary to service connected diabetes mellitus, type II.

3.  Entitlement to service connection for a liver cyst.

4.  Entitlement to service connection for a liver disorder.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel


INTRODUCTION

The Veteran had active duty service from June 1969 to November 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued in by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In a February 2016 rating decision, the Agency of Original Jurisdiction (AOJ) awarded an increased 40 percent rating for diabetes mellitus, effective from March 11, 2015.  The Veteran has consistently maintained throughout the appellate period that higher ratings are warranted for his diabetes mellitus.  As the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and has expressly sought higher ratings, his diabetes mellitus claim remains in controversy as less than the maximum benefit available has been awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to March 11, 2015, the Veteran's diabetes mellitus, type II required restricted diet, the use of insulin and the use of oral medication, but did not require regulation of activities. 

2.  Beginning on March 11, 2015, the Veteran diabetes mellitus, type II required a restricted diet, the use of insulin and regulation of activities, without episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.

3.  Resolving all reasonable doubt in favor of the Veteran, his hypertension was caused or aggravated by his service-connected diabetes mellitus, type II. 

4.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of a liver cyst, or persistent or recurrent symptoms of such a disorder.

5.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of a liver disorder, or persistent or recurrent symptoms of such a disorder.


CONCLUSIONS OF LAW

1.  The criteria for a higher initial rating in for diabetes mellitus, type II, rated as 20 percent disabling prior to March 15, 2015 and 40 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.119, Diagnostic Code 7913 (2016). 

2.  Hypertension was caused by the service-connected was caused by the service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016). 

3.  A liver cyst was not incurred in or aggravated by active service.  38 U.S.C.A.    §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

4.  A liver disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

With respect to the propriety of the assigned rating for the service-connected diabetes mellitus, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated." Dingess/Hartman, supra.  In this case, the Veteran's claim for service connection was granted and an initial rating was assigned in the January 2010 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As the Board's decision to grant service connection for hypertension herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations. 

With regards to the claims for service connection for a liver cyst and a liver disorder, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2009 letter, sent prior to the initial unfavorable decision issued in January 2010, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  In addition, neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records and various private treatment records have been obtained and considered.  An October 2009 response from Dr. O. A. indicates that there were no records to send to VA, that the Veteran had not been seen in over five years and that his chart had been purged.  The Veteran was informed of this unavailability in a November 2009 letter.  He has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was also afforded multiple VA examinations in conjunction with the claim for an increased rating on appeal, including VA examinations conducted in November 2009, March 2012 to March 2015, to determine the severity of his diabetes mellitus.  Neither the Veteran nor his representative has alleged that these VA examinations are inadequate for rating purposes.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected diabetes mellitus as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Neither the Veteran nor his representative have alleged that his diabetes mellitus has worsened in severity since the VA examination.  Rather, they argue that the evidence reveals that the Veteran's diabetes mellitus has been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for a higher rating and no further examination is necessary. 

The Veteran was afforded a VA examination in order to adjudicate his claims for service connection for a liver cyst and a liver disorder in March 2015.  In this regard, the Board notes that the VA examiner determined that the Veteran did not suffer from renal disease and based his conclusion on a review of the record, to include an interview with the Veteran and a full examination.  Moreover, such opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In addition, the Board notes that neither the Veteran nor his representative have argued that the opinion as to the claims for service connection is inadequate.  See Scott, supra.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the claims for service connection for a liver cyst and/or a liver disorder decided herein has been met. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II.	Higher Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (addressing staged ratings for increased rating claims.  Each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran's diabetes mellitus, type II, is rated under the diagnostic criteria for diabetes mellitus.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Under this diagnostic code, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated as 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated as 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated as 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated as 100 percent disabling.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119.

The definition of "regulation of activities" in the criteria for a 100 percent rating, that is, "the avoidance of strenuous occupational and recreational activities," also applies to the "regulation of activities' criterion for a 40 or 60 percent rating under Diagnostic Code 7913.  The criterion of "regulation of activities" requires medical evidence that occupational and recreational activities have been restricted by the diabetes.  Camacho v. Nicholson, 21 Vet. App. 360, 363-65 (2011).
 
The Veteran contends that a higher rating is warranted for his diabetes mellitus.  In a February 2010 notice of disagreement, the Veteran wrote that he had been receiving insulin shots from his physician, that it takes a long time to heal or recover from wounds or illness due to his diabetes mellitus, that he loses 10 to 15 pounds of weight per month, that he was on a restricted diet, that the bottom of his feet hurt and that he must buy new eyeglasses every year.

A November 2009 VA examination report reflects the Veteran's reports that he treated his diabetes mellitus with oral medication.  Episodes of diabetic ketoacidosis which required hospitalization or treatment by a diabetic provider, episodes of hypoglycemia which required hospitalization or treatment by a diabetic provider, restriction of activity, progressive weight loss, tingling and numbness, urinary incontinence and fecal leakage were denied.  He also reported that his diabetes mellitus did not affect his skin or kidneys, did not relate to cardiac symptoms and did not experience any overall functional impairment from this condition.  Following a physical examination, the examiner found that the Veteran's diabetes mellitus did not cause any restriction of activities.  The examiner also found that there were no secondary complications related to the eye, heart, skin, peripheral arteries, renal, neurological system or impotence.  The examiner also found that the Veteran does not have any other non-diabetic condition that was worsened or increased by his diabetes.

An October 2011 VA treatment note reflects the Veteran's reports that he used insulin four times a day.  Frequent urination and tingling in the toes were reported while hypoglycemia, headaches and dizziness were denied.  He reported walking approximately three miles per day for exercise.

A March 2012 VA diabetes mellitus Disability Benefits Questionnaire (DBQ) report indicates that the Veteran used insulin three times per day and that he did not require the regulation of activities as part of the medical management of diabetes mellitus.  There were no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations over the past 12 months.  There was no progressive unintentional weight loss attributable to diabetes mellitus or recognized complications of diabetes mellitus.

A May 2013 VA treatment note indicates that 30 minutes a day of exercise most days of the week and weight loss were recommended to treat the Veteran's diabetes mellitus.

A March 15, 2015 VA diabetes mellitus DBQ report indicates that the Veteran treated his diabetes mellitus with insulin three times a day.  The examiner found that the Veteran required the regulation of activities as part of the medical management of diabetes mellitus as he reported avoiding rigorous exercise due to his diabetes.  He reported that he visited his diabetic care provider less than two times per month.  There were no hospitalizations for episodes of ketoacidosis or hypoglycemic reactions over the past 12 months, progressive unintentional weight loss which was attributable to diabetes mellitus and no recognized complications of diabetes mellitus.

Based on the evidence of record, the Board finds that a rating in excess of 20 percent prior to March 11, 2015 for diabetes mellitus is not warranted.  In this regard, the Board notes that, to warrant a higher rating, the evidence must show diabetes mellitus requiring insulin, restricted diet, and regulation of activities. Under Diagnostic Code 7913, the 40 percent criteria are conjunctive not disjunctive. In other words, there must be insulin dependence and restricted diet and regulation of activities to warrant a 40 percent rating.

Here, the evidence of record shows the Veteran's diabetes mellitus requires insulin and the use of oral medication.  The record fails to show that the Veteran's diabetes mellitus requires regulation of activities as contemplated by the Diagnostic Code as he reported walking approximately three miles per day for exercise in an October 2011 VA treatment note and exercise on most days was recommended by the Veteran's treatment provider in a May 2013 VA treatment note.  A March 2012 VA examiner found that there was no regulation of activities.  Although the Veteran has generally reported a progressive loss of weight due to his diabetes mellitus and that the bottom of his feet were painful, such findings were not made by the VA examiner or noted in the clinical records.  Therefore, as the evidence of record shows that the Veteran's diabetes mellitus has not required regulation of activities prior to March 11, 2015, the Board finds that it does not more closely approximate the rating criteria for a rating in excess of 20 percent under Diagnostic Code 7913.   As the criteria for the next higher, 40 percent rating are not met, it follows that the criteria for an even higher rating (60 or 100 percent) likewise are not met. 

The Board also finds that a rating in excess of 40 percent beginning on March 15, 2015 is not warranted.  To warrant a higher rating, the evidence must show that diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated as 60 percent disabling.  Here, the March 2015 VA examiner found that there were no hospitalizations for episodes of ketoacidosis or hypoglycemic reactions over the past 12 months, that he visited his diabetic care provider less than two times per month and that there were no recognized complications of diabetes mellitus.  The Veteran was found to treat his diabetes mellitus using a restricted diet and insulin and that he required the regulation of activities as part of the medical management of diabetes mellitus.   Although the Veteran has generally reported foot pain and vision difficulties, he has not been found to suffer from peripheral neuropathy of the lower extremities, vision problems or diabetic retinopathy secondary to his diabetes which could, potentially, warrant a separate rating as a complication.  The March 2015 VA examiner also found that the Veteran did not have any other complication of diabetes mellitus, to include erectile dysfunction, a cardiac condition, hypertension, peripheral vascular disease, stroke or skin condition.  As the criteria for the next higher, 60 percent rating are not met, it follows that the criteria for an even higher rating (100 percent) likewise are not met. 
The Board has considered whether further staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected diabetes mellitus, type II; however, the Board finds that his symptomatology has been stable throughout each appeal period.  Therefore, assigning further staged ratings for such disability is not warranted. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In Rice v. Shinseki, 22 Vet. App. 447  (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his diabetes mellitus.  Therefore, the Board finds that a TDIU is not raised by the Veteran or reasonably raised by the record in connection with his initial rating claim decided herein and, consequently, no further consideration of such is necessary at this time. 

III.  	Service Connection

A.  Pertinent Statutes and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R.     § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.   38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen, supra.   The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001). 

B.  Hypertension

The Veteran asserts that his hypertension was caused or aggravated by his service connected diabetes mellitus, type II.

After a careful review of the record, the Board finds that the probative evidence of record reveals that the Veteran's hypertension was caused by his service-connected diabetes mellitus, type II. In a November 2009 opinion, a VA examiner indicated that the Veteran's hypertension was aggravated by his diabetes as they are co-morbid diseases.  A March 2012 VA examiner noted that the Veteran had been diagnosed with hypertension in 2000 and found that his diabetes mellitus at least as likely as not (at least 50% probability) permanently aggravated his hypertension.  Although these opinions contain only a brief rationale, the Board notes that it is prohibited from developing additional evidence for the purpose of obtaining evidence against a claimant's case.  See Mariano v. Principi, 17 Vet. App. 305 (2003).  A March 2015 VA examiner found that the Veteran did not suffer from hypertension that was at least as likely as not (at least a 50% probability) due to diabetes mellitus; however, no rationale was provided for this opinion.  
  
The Board also finds that the Veteran has competently and credibly provided lay evidence regarding the onset of symptomatology later associated with hypertension. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

In summary, the Board finds that service connection is warranted as the evidence regarding the relationship between the Veteran's hypertension and his service-connected diabetes mellitus, type II, is at least in relative equipoise, and he has competently and credibly provided a lay account of the onset of symptoms associated hypertension after service.  Therefore, the Board resolves all doubt in the Veteran's favor and finds that service connection for hypertension is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 

C.  Liver Cyst and Liver Disorder

The Veteran generally contends that service connection is warranted for a liver cyst and/or a liver disorder and that these conditions are related to his service-connected diabetes mellitus.  Specific argument in support of these appeals has not been provided.

Service treatment records were negative for complaints, treatments or diagnoses related to a liver cyst and/or a liver disorder.  A November 1972 service discharge examination was negative for any relevant abnormalities and the Veteran denied liver trouble in an accompanying Report of Medical History.

Post-service treatment records contain a December 1995 abdominal ultrasound which found hepatomegaly without focal parenchymal abnormality.  An August 2006 private abdominal computerized tomograph (CT) scan showed a diffuse decrease in the density of the hepatic parenchyma suggesting fatty infiltration; an impression of hepatic steatosis was made.  A March 2015 VA examiner found that the Veteran did not suffer from diabetic nephropathy or renal dysfunction and noted that a physical examination did not reveal abdominal tenderness and the liver was not palpable.  Urinalysis was conducted during this examination and low or absent urobilinogen was not noted.  The remaining post-service treatment records are negative for complaints, treatments or diagnoses related to a liver cyst and/or a liver disorder.

In the instant case, the probative evidence of record fails to demonstrate a current diagnosis of a liver cyst and/or a liver disorder.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of disability prior to the Veteran's claims.  The post-service treatment records clearly document the presence of a renal cyst rather than a liver cyst, as claimed by the Veteran.  Moreover, while some clinical records prior to the filing of the instant claim suggest hepatomegaly, recent objective testing has not revealed the present of liver disease.

In this regard, the Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau, supra; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.   See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, the matter of a medical diagnosis for a disability not capable of lay observation, such as that of issue here involving an internal organ, is a matter within the province of trained medical professionals.   See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).   Specifically, the diagnosis of a liver cyst and/or a liver disorder involve a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of specialized testing, to include liver function testing.  In the instant case, there is no suggestion that the Veteran has had any medical training, as he reported being a retired postal worker in an April 2010 private treatment note.  Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose a liver cyst and/or a liver disorder, the lay assertions in this regard have no probative value.  Jandreau, supra at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of a liver cyst and/or a liver disorder for the entire appeal period, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a liver cyst and/or a liver disorder.  As such, that doctrine is not applicable in the instant appeals, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

A higher initial rating for diabetes mellitus, type II rated as 20 percent disabling prior to March 11, 2015 and 40 percent thereafter, is denied.

Service connection for hypertension as secondary to service-connected diabetes mellitus, type II is granted. 

Service connection for a liver cyst is denied.

Service connection for a liver disorder is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


